Citation Nr: 1502573	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-34 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for residuals of injury to right knee with degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for residuals of navicular fracture, left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2011 rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania and Baltimore, Maryland, respectively.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Baltimore.

In October 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for posttraumatic stress disorder has been raised by the record in an undated statement addressed to the Veteran's Senator, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran's electronic claims file shows that he filed a notice of disagreement (NOD) with respect to a November 2012 rating decision.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the NOD and additional action is pending.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issue adjudicated in November 2012 for the issuance of a statement of the case (SOC) and instead refers the RO to issue an SOC.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary to afford the Veteran VA examinations.  At the Veteran's hearing, he testified that he was told by his treatment providers that his sleep apnea was due, in part, to weight gain and that his weight gain resulted from inactivity due to his service-connected joint disabilities.  The Veteran also testified that his right knee and left foot disabilities have worsened in severity since the last examinations in 2010.  In light of the Veteran's testimony, the Board finds that a remand for examinations is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Washington, DC VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others, review the record, and offer an opinion as to as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep apnea is caused or aggravated (permanently worsened beyond normal progression) by obesity; and, if so, whether the obesity is caused or aggravated by the service-connected bilateral knee and left foot disabilities [If the sleep apnea is found to have been aggravated by obesity or the obesity is found to have been aggravated by the service-connected bilateral knee and left foot disabilities, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's reports of gaining weight due to inactivity resulting from his service-connected joint disabilities. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected right knee and left foot disabilities.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected residuals of injury to the right knee with degenerative joint disease and residuals of navicular fracture, left foot. 

A) For the Veteran's right knee, the examiner should:

i) Provide the range of motion of the Veteran's right knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

B) For the Veteran's left foot, the examiner should:

i) Provide the range of motion of the Veteran's left foot and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Describe all symptomatology associated with the residuals of navicular fracture, left foot.  

iii) Comment as to whether the Veteran's residuals of navicular fracture, left foot disability are best characterized as "moderate," "moderately severe," or "severe."

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






